                           2:18-cv-02146-CSB-EIL # 55-1             Page 1 of 8
Exhibit A                                                                                                    E-FILED
                                                                          Wednesday, 21 April, 2021 12:07:56 PM
                                                                                  Clerk, U.S. District Court, ILCD
                             SCHOOL AND FAMILY PROCRDURE
                          ~'OR DETERMINf NG AND IMPLEMENT I NG
                         EDUCATIONAL PLACEMENT AND SERVICES

          This agre~ment is entered into by
                                                  ·--
                                                (collectively. the "Family''), Equip for Equality, Inc.
   nEquip''). and the Board of Education of Mahomet-Seymour Community Unit School District
  No. 3 (the ..District") for the purpose of arranging the provision of educational seivices to
  and in consideration of, and subject to, the terms, conditions, and promises set forth herein.

       WHEREAS,          and -=""'_are the parents and next friends of _ _ , and
  and ___ are residents of the District; and

          WHEREAS, the District has previously identified              as a student who is eligible for
  special education services under the Individuals with Disabilities Jiducation Act, 20 U.S.C. § 1400,
  and the Parties all anticipate that        will remain eligible for special education services into
  the foreseeable future; and

         WHEREAS, the District has delivered special education services to           in the past,
  though the Parties came to disagree upon the appropriate placement and services that should be
  provided to         , and

          WHEREAS, these disagreements escalated over time, to the point that both the Family
  and the District have filed due process complaints with the Illinois Stale Board of Educalion, and
  have pursued litigation in the U.S. District Court and in the Seventh Circuit Court of Appeals,
  several of which proceedings remain pending at the time of this Agreement; and

           WHEREAS, Equip rl!presents the Family in certain of these proceedings, and has
  represented the Family through the course of negotiating this Agreement, and has further agreed
  to assist the Parties in facilitating the receipt, distribution, and accounting of monies to be paid out
  pursuunt hereto; and

           'WHEREAS, the Parties recognize that their protracted disagreements have consumed
  large amounts of their time, energy, and attention. and have disrupted   's public education,
  aJI to the detriment of       . of the Family, and of the District; and

         WHEREAS, the Parties now wish to devote more of their time, energy, and attention
  towards furthering          's public education, and less to litigating their dispute~ nd to agree
  upon a process for determining and delivering appropriate educational services to              . while
  seeking to prevent their disagreements from disrupting           's education in the future; and

         WHEREAS, tht! Parties specifically wish to resolve their disputes concerning
  reimbursement for private educational services obtained by the family in the past, for the costs of
        ' s educational evaluations, and for the costs of any future compensatory services; and
                       2:18-cv-02146-CSB-EIL # 55-1             Page 2 of 8



       WHEREAS, the Parties specifically wish to provide               with appropriate curricular
materials, equipment, and teaching aids to support his education, and to address the costs thereof;
and

         WHEREAS, the Parties agree that educational decisions for             need to be made over
time, to reflect         "s ongoing progress and development, and to meet his then-current
educational needs, and the Family is prepared to assume sole responsibility for         I s education
going forward, and the District is prepared to provide certain support to the Family in this process,
as set forth herein;

         NOW, THEREFORE, in consideration of, and subject to, the payments, promises, terms,
and conditions set forth herein, and the purposes set forth herein, the Parties hereby agree as
follows:

        I. Recitals. The Parties stipulate that the recitals set forth above are true and correct, and
           are incorporated herein.

       2. Purpose of Agreement. The Parties are entering into this Agreement to support and
          provide for the expense of           "s education going forward, without the need to
          resolve their disputes through litigation. Nothing in this Agreement is intended, and
          nothing in this Agreement shall be construed, as any admission of any fault, liability,
          or wrongdoing by any Party.

       3. Rcgi.~tration and ICducational Placement. The Family hereby withdraws                as
          a student in the District, and hereby covenants that         will not be re-enrolled in
          the District at any time in the future, instead           will receive compensatory
          education through private and home-schooled e-ducational services provided by the
          Family. The Parties specifically stipulate that the District will have no further
          obligation at any time to provide any educational or special educational placement or
          services to         pursuant to state or federal law.

       4. Educational E-valuations-. The Family will arrange, through appropriate professionals
          selected in the Family's sole discretion, and retained and compensated by the Family,
          for         to receive an educational evaluation as soon as reasonably practicable after
          the Effective Date of this Agreement, and to receive additional educational evaluations
          at least once every three school years going ·forward. The Parties specifically stipulate
          that the District will have no further obligation at any time to participate in or complete
          any educational evaluation of            pursuant to state or foderal law.

       5. Educa.tional Services. The Family will determine, in the Family's sole discretion, all
          aQP.1.QQriate educational and special educational services that will be provided to
                  . The Family will also, in the Family's sole discre.tion, retain and compensate
          teachers, consultants, and other educational service providers who will deliver
          educational and special educational services or otherwise participate in             's
          education. The Parties specifically stipulate that the District will have no further



                                                  2
                2:18-cv-02146-CSB-EIL # 55-1            Page 3 of 8



    obligation at any time to provide any educational or special educational services to
            pursuant to state or federal law.

6. Procedural Safeguards. The Family waives any right to participate in any process, or
   to benefit from any procedural safeguard, or to receive any notice of any of the same,
   in connection with           ' s education. The Parties specifically stipulate that the
   District will have no further obligation at any time to provide any procedural rights to
               , or       , pursuant to state or federal law.

7. Liability for ll:ducational Costs. The Family shall be responsible for all costs incurred
   in connection with .__...,....._ 's education, including all costs for all evaluations,
   educational services, and special educational services jdentified herein. The District
   shall not bear any financial liability for any such cost incurred by the Family.

8. Disbu.rsement of Educational Funds. The District will provide certain educational
    funds to support the provision of educational services by the Family to                 All
    funds disbursed pursuant to this Agreement will be disbursed to Equip, which shall
   receive such funds for the benefit of ___; and disburse such funds in sucb manner
   as agreed between Equip and the Family. Equip shall be solely responsible for
   receiving such funds; for holding such funds in appropriate account(s); for detennining
   and effectuating all disbursements of such funds; for determining and effectuating any
   necessary reporting, withholding, or other tax treatment in connection with such funds
   or disbursements thereof; and for creating and maintaining all necessary and
   appropriate records in connection with such receipts, holdings, and disbursements. The
   Parties specifically stipulate that the District will not disburse any funds directly to the
   Family, whether pursuant to this Agreement or otherwise; that all funds provided for
   the Family pursuant to this Agreement will be disbursed to Equip, and not to the
   Family; that all of the District's obligations with respect to such funds shall be deemed
   satisfied upon the disbursement of such funds to Equip; that the District makes no
   representations or guarantees, bears no responsibility, and will not be liable for any
   acts, omissions, or decisions made by Equip in connection with such funds; and that in
   the event of any dispute between Equip and the Family in connection with any such
   act, omission, or decision, Equip and the Family shall solely have recourse against one
   another, and shall have no recourse against the District.

9. Reimbursements and Startup Costs. In order to address concerns including, but not
   limited to, disputes over reimbursement for private services obtained by the Family,
   costs of educational evaluations, compensatory education, initial startup costs for
   establishing a homebound program, and the inherent uncertainty in predicting           's
   future educational needs, the District will make an initial disbursement of funds in the
   amount of$100,000 in the manner set forth in Paragraph 8. This disbursement will be
   made within thirty days after the Effective Dale of this Agreement or within thirty days
   of the District receiving a completed W-9 from Equip, whichever is latest.

10. Future Educational Costs. In order to support          's private and home-schooled
    compensatory education in the future, the District will also disburse the following

                                          3
                2:18-cv-02146-CSB-EIL # 55-1             Page 4 of 8



    funds, at the following times, in the manner set forth in Paragraph 8, subject to the
    conditions set forth herein:

       a. For the 2020-21 school year, $25,000, due by the same deadline for payment
          pursuant to Paragraph 9.

       b. For the 2021-22 school year, $25,000, by September 15, 2021, so long as
                   maintains continuous residency in the District from the effective date
          of this Agreement through the first day of student attendance in the District for
          the 2021-22 school year.

       c. For the 2022-23 school year, $20,000, by Septembe.r 15, 2022, so long as
                   maintains continuous residency in the District from the effective date
          of this Agreement through the first day of student attendance in the District for
          the 2022-23 school year.

       d. For the 2023-24 school year, $20,000, by September 15, 2023 , so long as
                   maintains continuous residency in the District from the effective date
          of this Agreement through the first day of student attendance in the District for
          the 2023-24 school year.

       e. For the 2024-25 school year, $20,000, by September 16, 2024, so long as
                 maintains continuous residency in the District from the effective date
           of this Agreement through the first day of student attendance in the District for
           the 2024-25 school year.

       f. For the 2025-26 school year, $20,000, by September 15, 2025, so long as
                    maintains continuous residency in the District from the effective date
           of this Agreement through the first day of student attendance in the District for
           the 2025-26 school year.

       g. For the 2026-27 school year, $20,000, by September 15, 2026, so long as
                   maintains continuous residency in the District from the. effective date
          of this Agreement through the first day of student attendance in the District for
          the 2026-27 school year.

   For purposes of this Agreement,            's residency will be determined pursuant to the
   Illinois School Code. The Family shall promptly notify the District of any change of
   their residential address, whether within the District or without. If             is enrolled
   as a tuition-free student in any other public school or public school district, then
   will be deemed a non-resident of the District from that time fo1V1ard.

11. Payment of Attorneys' Fees_ The District, in conjunction with its insurance carrier,
    will pay the amount of $75,000, payable to Equip, in full and complete satisfaction of
    all claims for attorneys' fees and costs by or on behalf of the Family, and in exchange
    for written waivers of attorneys' liens executed by persons authorized by each of the


                                          4
                2:18-cv-02146-CSB-EIL # 55-1              Page 5 of 8



    attorneys of record for the Family (including, but not limited to, Equip for Equality,
    Inc.; the Law Offices of Maureen Graves; the Law Offices of John G. Nolte, a/k/a the
    Law Office of John Nolte; and Jones Day). This payment will be made within thirty
    days of the Effective Date of this Agreement, or within thirty days of the District
    receiving a completed. W-9 from Equip and all lien waivers required pursuant to this
    Paragraph, whichever is latest.

12. Tax Liabilities. Payments made by the District pursuant to Paragraphs 9, 10, and 11
    of this Agreement will be made without any withholding, and will be reported by the
    District on IRS Form 1099, or on such other form or in such other manner as may be
    required by law. which shall be issued to Equip. Equip will be responsible for any tax
    liabilities that might arise in connection with any payment made pursuant to this
    Agreement, including payment of any and all taxes, penalties, or interest related
    thereto, and shall indemnify the District against any tax, i11terest, penalty, or any other
    charge or liability that might be imposed against the District in connection with such
    payments.

13. Dismissal of Litigation. Within seven (7) calendar days of receipt of the payments set
    forth in Paragraphs 9 and IO(a)1 the Family will file sti ulations to dismiss all claims
    currently pending in_ _            _ __________, Within seven (7) calendar
    days of such filings, the District will file a stipulation to dismiss the pending appeal in
    ______. All stipulations will be with prejudice, and without any judicial award
    of attorneys' foes or costs to any party.

14. Release of Claims. In consideration of the payments, promises, terms, and conditions
    set forth herein,              , and         , on behalf of themselves individually, and on
    behalf of all their respective agents, representatives, guardians, estates, attorneys,
    executors, successors, heirs, and assigns, and each and every one of them (collectively,
    the "Releasers"), do hereby release, discharge, hold harmless, and forever free the
    Board of Education of Mahomet-Seymour Community Unit Scbool District No. 3, and
    all of its members, officers, employees, contractors, elected officials, insurers, agents,
    fiscal agents, attorneys, representatives, executors, successors, heirs, and assigns, and
    each and every one of them, in all of their respective individual and official capacities
    (collectively, the "Releasees"), from each and every claim, cause of action, demand,
    liability, debt, lien, obligation, attorney's fee, or cost arising out of any act or omission
    committed, or alleged at have been committed, by any of them, in any capacity, at any
    time up until the Effective Date of this Agree.ment, whether accrued or unaccrue.d,
    asserted or unasserted, known or unknown, specifically including, but not limited to,
    any and all claims alleged in the Litigation and any claims arising, asserted, or alleged
    under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400, Section 504
    of the Rehabilitation Act, 29 U.S.C. § 704, 42 U.S.C. § 1983, the Illinois School Code,
    105 ILCS 5/1, the Constitution of the United States, the Constitution of the State of
   Illinois, or any other federal, state or local statute, regulation, common law, ordinance,
   order, or other legal authority. Nothing in this agreement is intended to impair the
    rights of any other student in the District.



                                           5
                2:18-cv-02146-CSB-EIL # 55-1             Page 6 of 8



   Further, on a prospective basis, other than the obligations set forth in this Agreement,
   the Releasors hereby release, discharge, hold hannless, and forever free the Relcasees
   from any future obligation to provide any educational placement, educational services,
   related services, evaluation, procedural protections, or any other right, stirvice1 or
   benefit of any kind relating to or arising out of any matter concerning           ' s future
   education or educational needs, or any claim, cause of action, demand, liability, debt,
   lien, obligation, attorney's fee, or cost relating to the same, whether in the nature of
   general education, special education, curricular education, co-curricular education,
   transition services, vocational services, grant-funded programs, prorated or fair-share
   funded services, or any other element of education or the educational process,
   spec-ifically including, but not limited to, any obligations, rights, services, or benefits
   arising under the Illinois School Code, 105 ILCS 5/1, the Individuals with Disabilities
   Education Act, 20 U.S.C. § 1400, or any of their respective implementing regulations.
   The Parties specifically intend Lhat this Agreement ahsolve the Re.leasees of any
   obligation to provide          with any education of any kind at any time in the future,
   and instead that all such obligations are hereby assigned to the Family, and the Family
   hereby assumes sole responsibility for fulfilling the same, utilizing the resources
   provided by the District pursuant to this Agreement.

15. Covenant Not to Sue. The Releasers hereby covenant not to file or prosecute any
   complaint, claim, cause of action, grievance, or any other request for any relief of any
   kind, or to participate in or give any aid, support, assistance, or cooperation in
   furtherance of any of the same, with, before, or in any court, judicial or quasi-judicial
   body. legislative or qua5i-legislative body, administrative agency, regulatory body,
   investigatory body, or any other entity with any jurisdiction or any regulatory,
   supervisory, enforcement or other authority of any kind over any of the Releasees,
   involving, arising out of, or otherwise concerning any claim, cause of action, demand,
   liahility, debt, lien, obligation, attorney's fee, or cost that has been released or
   discharged pursuant to this Agreement. In the event of a breach of this Paragraph, the
   Releasees shall be entitled to appropriate injunctive, equitable, legal, punitive, and/or
   other relief available therefrom, and shalJ be entitled to recover from the Releasors any
   and all costs, liabilities, debt, liens, charges, losses, and judgments arising therefrom,
   inc.Juding reasonable attorneys' foes incurred in connection therewith.

16. Court Approval. This Agreement compromises the rights of                 , who is a minor
    and a ward of the Court. Nothing in this Agreement shall be binding upon any Party
    unless and until this Agreement is approved by the District Court for the Central
    District of Illinois. The Family shall be responsible for taking all steps necessary, and
    the District shall cooperate, in see-king such approval from the Court.




                                          6
                        2:18-cv-02146-CSB-EIL # 55-1           Page 7 of 8



        17. Governin2 Law and Interpretation of A2recment. This Agreement shall be
            interpreted under and governed by the substantive law of the State of lllinois,
            notwithstanding any choice-of-law principles that might require application of any
            other source of substantive law. Paragraph headings are included for case of
            reference only, and shall not affect the substantive operation of any provision of this
            Agreement. The Parties are all represented by legal counsel and the Parties have all
            participated in the drafting of this Agreement, and so no interpretation of, or inference
            from, any provision of th.is Agreement shall be drawn either in favor of or against
            either Party on the basis that the Party did (or did not) draft the provision in question.

        18. Choice of Forum. Any claim, cause of action, or dispute between the Parties
            concerning this Agreement shall be filed in the Circuit Court of the Sixth Judicial
            Circuit, Champaign County, lllinois. The Parties hereby inevocably consent and
           submit to the personal jtu·isdiction of the Six.th Judicial Circuit Court in any action
           involving any such claim, cause of action, or dispute.

        19. Contractual Capacitv. Except as provided in Paragraph 16, the individuals
            executing this Agreement below attest that they have full legal authority to execute
           the same; that none of the claims released herein have been assigned to any third
           party; aDd that the payments made pursuant to this Agreement are not subject to any
           lien or setoff, except as provided in Paragraph 11 .

       20. Execution and Etiective Date of Agreement. This Agreement may be executed in
           counterparts, and any collection of counterparts hearing the signatures of all Pa11i~s
           hereto shall he considered a complete copy of the Agreement Facsimile copies may
           be accepted, relied upon, and otherwise treated as originals. This Agreement shall be
           effective (the "Effective Date") on the date tbal it is executed by each of the Parties,
           or on the date that it is approved by the Court pursuant to Paragraph 16, whichever is
           latest.

       NOW, THEREFORE, the Parties,                              ,                  ,
          , Equip for Equality, Inc., and the Board of Education of Mahomet-Seymour
Community Unit School District No. 3, with a full understanding of all of the terms and
conditions set forih herein, hereby execute this Agreement on the dates indicated below, as a
declaration of their assent hereto and of llleir intent to be bound hereby, and to comply herewith.



  _______
.__                     mo1v1aua11y           B ~ard of Education of Mahomet-Seymour
                                              Community Unit School District No. 3
                                              By: President, Board of Education




Date                1                         Date



                                                  7
                      2:18-cv-02146-CSB-EIL # 55-1    Page 8 of 8




                                       Attest:




next friend of




                                       Date




                                       Equip for Eqfiiffiy,Inc.
                                       By: Olga Pribyl
                                       Its: Vice President. Special Education Clinic


                                        4/14/21
Date                                   Date




                 a.s oarenland
next friend of




Date




                                          8
